Case 3:19-cv-01991-LAB-JLB Document 1 Filed 10/16/19 PageID.1 Page 1 of 7




 1   Peter Strojnik (Sr.),                                               Oct 16 2019
     7847 N. Central Ave.
 2
     Phoenix, Arizona 85020
                                                                           s/ jenniferv
 3   602-524-6602
     ps@strojnik.com
 4

 5                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA
 6
                                                       Case No: '19CV1991 LAB JLB
 7
 8   Peter Strojnik (Sr.),                                       COMPLAINT

 9                                        Plaintiff,      1. Americans with Disabilities
                                                                         Act
10
                                                            2. Discrimination in Public
11                           vs.                               Accommodations (State
                                                                        Law)
12    1315 Orange LLC dba La A venida Inn                         3. Negligence
13
                                                          JURY TRIAL REQUESTED
14                                      Defendant.
15
     1. Plaintiff brings this action pursuant to the (1) Americans with Disabilities Act, 42
16
        U.S.C. §12101 et seq. and corresponding regulations, 28 CFR Part 36 and Department
17
        of Justice Standards for Accessible Design ("ADA"), (2) California Unruh Civil
18
        Rights Act, California Civil Code § 51, 52 ("Unruh") (3) the California Disabled
19
        Persons Act ("DPA") and (4) common law of negligence per se.
20
                                             PARTIES
21
     2. Plaintiff Peter Strojnik is a veteran and a disabled person as defined by the ADA,
22
        Unruh and DPA.
23
     3. Plaintiff is a single man currently residing in Maricopa County, Arizona. Plaintiff is
24
        and, at all times relevant hereto has been, legally disabled by virtue of a severe right-
25
        sided neural foraminal stenosis with symptoms of femoral neuropathy, prostate cancer
26
        and renal cancer, missing part of a limb (prosthetic right knee) and is therefore a
27
        member of a protected class under the ADA and Unruh.
28
Case 3:19-cv-01991-LAB-JLB Document 1 Filed 10/16/19 PageID.2 Page 2 of 7




 1   4. Plaintiff suffers from physical impairments described above which impairments
 2      substantially limit his major life activities. Plaintiff walks with difficulty and pain
 3      and requires compliant mobility accessible features            at places of public

 4      accommodation. Plaintiff's impairment is constant, but the degree of pain is episodic

 5      ranging from dull and numbing pain to extreme and excruciating agony.
     5. Defendant, owns, operates leases or leases to a lodging business ("Hotel") located at
 6
        1315 Orange Ave., Coronado, CA 92118 which is a public accommodation pursuant
 7
        to 42 U.S.C. § 12181(7)(A) and Unruh.
 8
                                          JURISDICTION
 9
     6. Disttict Court has jurisdiction over this case or controversy by virtue of 28 U.S.C. §§
10
        28-1331 and 42 U.S.C. § 12188 and 28 U.S.C. § 1367.
11
     7. Plaintiff brings this action as a private attorney general who has been personally
12      subjected to discrimination on the basis of his disability, see 42 U.S.C.12188 and 28
13      CFR §36.501.
14   8. This Court has continuing subject matter jurisdiction by virtue of, inter alia,
15      Plaintiffs claim for equitable nominal damages.
16   9. Venue is proper pursuant to 28 U.S.C. § 1391.
17   10. The ADAAG AND Unruh violations in this Complaint relate to barriers to Plaintiffs

18      mobility. This impairs Plaintiffs full and equal access to the Hotel which, in turn,

19      constitutes discrimination satisfying the "injury in fact" requirement of Article III of
        the United States Constitution.
20
     11. Plaintiff is deterred from visiting the Hotel based on Plaintiff's knowledge that the
21
        Hotel is not ADA or State Law compliant as such compliance relates to Plaintiffs
22
        disability.
23
     12. Plaintiff intends to visit Defendant's Hotel at a specific time when the Defendant's
24
        noncompliant Hotel becomes fully compliant with ADAAG; just as a disabled
25
        individual who intends to return to a noncompliant facility suffers an imminent injury
26      from the facility's existing or imminently threatened noncompliance with the ADA, a
27      plaintiff who is deterred from patronizing a hotel suffers the ongoing actual injury of
28      lack of access to the Hotel.


                                              2
Case 3:19-cv-01991-LAB-JLB Document 1 Filed 10/16/19 PageID.3 Page 3 of 7




 1                                        COUNT ONE
                       Violation of Plaintiff's Civil Rights under the ADA
 2

 3   13. Plaintiff realleges all allegations heretofore set forth.

 4   14. By virtue of his disability, Plaintiff requires an ADA compliant lodging facility

 5      particularly applicable to his mobility, both ambulatory and wheelchair assisted.
     15. Plaintiff visited Coronado area on June 25 and 26, 2019.
 6
     16. Plaintiff encountered barriers to accessibility documented in Addendum A which is
 7
        by this reference incorporated herein.
 8
     17. The ADA and Unruh violations described in Addendum A relate to Plaintiff's
 9
        disability and interfere with Plaintiffs full and complete enjoyment of the Hotel.
10
     18. The removal of accessibility barriers listed above is readily achievable.
11
     19.As a direct and proximate result of ADA Violations, Defendant's failure to remove
12
        accessibility barriers prevented Plaintiff from equal access to the Defendant's public
13
        accommodation.
14   WHEREFORE, Plaintiff prays for all relief as follows:
15          A. Relief described in 42 U.S.C. §2000a - 3; and
16          B. Relief described in 42 U.S.C. § 12188(a) and (b) and, particularly-
17          C. Injunctive relief order to alter Defendant's place of public accommodation to
18              make it readily accessible to and usable by ALL individuals with disabilities;

19              and

20          D. Requiring the provision of an auxiliary aid or service, modification of a

21              policy, or provision of alternative methods, to the extent required by
                Subchapter III of the ADA; and
22
            E. Equitable nominal damages; and
23
            F. For costs, expenses and attorney's fees; and
24
            G. All remedies provided for in 28 C.F.R. 36.50l(a) and (b).
25
                                         COUNT TWO
26          (Violation of the California Unruh Civil Rights Act, Cal. Civ. Code §§51, 52)
27
     20. Plaintiff realleges all allegations heretofore set forth.
28


                                                 3
Case 3:19-cv-01991-LAB-JLB Document 1 Filed 10/16/19 PageID.4 Page 4 of 7




 1      21. Defendant has violated the Unruh by denying Plaintiff equal access to its public

 2         accommodation on the basis of his disability as outlined above.
 3      22. Unruh provides for declaratory and monetary relief to "aggrieved persons" who suffer
 4         from discrimination on the basis of their disability.
 5      23. Plaintiff has been damaged by the Defendant's non-compliance with Unruh and is
 6         thereby aggrieved.
 7      24. Pursuant to Cal Civ. Code §52, Plaintiff is further entitled to such other relief as the
 8         Court considers appropriate, including monetary damages in an amount to be proven
 9         at trial, but in no event less than $4,000.00 per encounter with each barrier to
10         accessibility.
11      25. Pursuant to Unruh, Plaintiff is entitled to costs and expenses in an amount to be proven
12         at trial.
13         WHEREFORE, Plaintiff demands judgment against Defendant as follows:
14         a. A Declaratory Judgment that at the commencement of this action Defendant was
15             in violation of the specific requirements of Unruh; and
16         b. Irrespective of Defendants "voluntary cessation" of the ADA violation, if
17 II          applicable, a permanent injunction pursuant to Unruh which directs Defendant to
18 II          take all steps necessary to bring its accommodation into full compliance with the
19             requirements set forth in the Unruh, and its implementing regulations, so that the
20             Hotel facilities are fully accessible to, and independently usable by, disabled
21             individuals, and which further directs that the Court shall retain jurisdiction for a
22 II          period to be determined after Defendant certifies that its facilities are fully in
23             compliance with the relevant requirements of the Unruh to ensure that Defendant
24             has adopted and is following an institutional policy that will in fact cause
25             Defendant to remain fully in compliance with the law; and
26         c. Irrespective of Defendants "voluntary cessation" of the ADA violation, if
27             applicable, the payment of costs of suit; and
28


                                                  4
Case 3:19-cv-01991-LAB-JLB Document 1 Filed 10/16/19 PageID.5 Page 5 of 7




 1      d. Order closure of the Defendant's place of public accommodation until Defendant
 2          has fully complied with the Unruh; and
 3      e. For damages in an amount no less than $4,000.00 per encounter with barrier; and
 4      f. For treble damages pursuant to Cal Civ. Code. §3345.
 5      g. The provision of whatever other relief the Court deems just, equitable and
 6          appropriate.

 7                                     COUNT THREE
         (Violation of the California Disabled Persons Act, Cal. Civ. Code §§54-54.3)
 8

 9   26. Plaintiff realleges all allegations heretofore set forth.

10   27. Defendant has violated the DPA by denying Plaintiff equal access to its public

11      accommodation on the basis of his disability as outlined above.

12   28. The DPA provides for monetary relief to "aggrieved persons" who suffer from

13      discrimination on the basis of their disability.

14   29. Plaintiff has been aggrieved by the Defendant's non-compliance with the DPA.

15   30. Pursuant to the DPA, Plaintiff is further entitled to such other relief as the Court

16      considers approp1;ate, including monetary damages in an amount to be proven at trial,

17      but in no eventless than $1,000.00. Cal. Civ. Code§ 54.3.

18   31. Pursuant to the DPA, Plaintiff is entitled to costs in an amount to be proven at trial.

19      Cal. Civ. Code § 54.3.

20      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

21      a. A Declaratory Judgment that at the commencement of this action Defendant was

22          in violation of the specific requirements of Unruh; and

23      b. Irrespective of Defendants "voluntary cessation" of the ADA violation, if

24          applicable, a permanent injunction pursuant to Unruh which directs Defendant to

25          take all steps necessary to bring its facilities into full compliance with the

26          requirements set forth in the Unruh, and its implementing regulations, so that the

27          facilities are fully accessible to, and independently usable by, disabled individuals

28          as required by law, and which further directs that the Court shall retain jurisdiction



                                                 5
Case 3:19-cv-01991-LAB-JLB Document 1 Filed 10/16/19 PageID.6 Page 6 of 7




 1          for a period to be determined after Defendant certifies that its facilities are fully in
 2          compliance with the relevant requirements of the Unruh to ensure that Defendant
 3          has adopted and is following an institutional policy that will in fact cause
 4          Defendant to remain fully in compliance with the law; and
 5      c. Irrespective of Defendants "voluntary cessation" of the ADA violation, if
 6          applicable, the payment of costs of suit; and
 7      d. Order closure of the Defendant's place of public accommodation until Defendant
 8          has fully complied with the DPA; and
 9      e. For damages in an amount no less than $1,000.00 per violation per encounter; and
10      f. For treble damages pursuant to Cal Civ. Code. §3345.
11      g. The provision of whatever other relief the Court deems just, equitable and
12          appropriate.
13                                          COUNT FOUR
                                               Negligence
14

15   32. Plaintiff realleges all allegations heretofore set forth.

16   33. Defendant owed Plaintiff a duty to remove ADA accessibility barriers so that Plaintiff

17      as a disabled individual would have full and equal access to the public
        accommodation.
18
     34. Defendant breached this duty.
19
     35. Defendant's knowing, and intentional discrimination has worked counter to our
20
        Nation's goals enumerated in 42 U.S.C. 1210l(a), causing Plaintiff damage.
21
     36. By engaging in negligent conduct described herein, Defendant engaged in intentional,
22
        aggravated and outrageous conduct.
23
     37. Defendant either intended to cause injury to Plaintiff or defendant consciously
24      pursued a course of conduct knowing that it created a substantial risk of significant
25      harm to Plaintiff.
26   38. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
27      sufficient, however, to deter this Defendant and others similarly situated from
28      pursuing similar acts.


                                                 6
Case 3:19-cv-01991-LAB-JLB Document 1 Filed 10/16/19 PageID.7 Page 7 of 7




 1   WHEREFORE, Plaintiff prays for relief as follows:
 2         A. For finding of negligence; and

 3         B. For damages in an amount to be proven at trial; and

 4         C. For punitive damages to be proven at trial; and
           D. For such other and further relief as the Court may deem just and proper.
 5
                              REQUEST FOR TRIAL BY JURY
 6

 7         Plaintiff respectfully requests a trial by jmy in issues triable by a jmy.

 8         RESPECTFULLY SUBMITTED this 9t1i day of October, 2019.
 9
                                               PETER STROJNI
10                                                  ,,/)
                                                   ~---·-t•--'"' c:_-"--
11

12

13

14
15

16

17

18

19

20

21

22

23

24

25
26
27

28


                                               7
